On application to file second petition for rehearing, it is pointed out by the plaintiff in error that the opinion of this court filed December 30, 1924, which changed and modified the opinion filed herein February 12, 1924, to conform to the reasoning of the Supreme Court of the United States in the case of United States ex rel. Lynn v. Fall, Secretary of the Interior (Work v. United States), as said opinion is interpreted by this court, is shown to have been concurred in by Johnson, Chief Justice, and Harrison, Branson, and Kennamer, Associate Justices, and that Justice Kennamer was not a member of this court at the date, to wit, December 30, 1924, said corrected opinion was filed.
On consideration of said application, the said opinion as filed December 30, 1924, is by the court as now constituted, approved, all of the Justices of this court as now constituted concurring therein. We deem *Page 18 
it, therefore, unnecessary to withdraw the opinion, but that the same shall be considered as adopted, and the motion for leave to file second petition for rehearing is denied.